Case: 21-20498     Document: 00516394557         Page: 1     Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 14, 2022
                                  No. 21-20498
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Albert Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-536-1


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          John Albert Garcia appeals the sentence imposed following his guilty
   plea conviction of four counts of possession of stolen mail. Conceding that
   he did not object in the district court, Garcia argues that the district court
   reversibly erred in imposing two special conditions of supervised release


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20498      Document: 00516394557           Page: 2    Date Filed: 07/14/2022




                                     No. 21-20498


   related to substance abuse treatment and testing. He maintains that this error
   affected his substantial rights. The Government agrees.
          Our review is for plain error. See United States v. Alvarez, 880 F.3d
   236, 239 (5th Cir. 2018). To obtain relief, Garcia must show a forfeited error
   that is clear or obvious and that affects his substantial rights. See id. If he
   makes such a showing, we have “the discretion to remedy the error[.]” Id.
   (internal quotation marks and citation omitted). Yet, we will only do so “if
   the error seriously affects the fairness, integrity or public reputation of
   judicial proceedings.” Id. (internal quotation marks, citation, and alterations
   omitted).
          District courts “possess broad discretion to impose special conditions
   of supervised release,” subject to the limitations set forth at 18 U.S.C.
   §§ 3553(a) and 3583(d). United States v. Bree, 927 F.3d 856, 859 (5th Cir.
   2019) (internal quotation marks and citation omitted). The conditions must
   also be consistent with any relevant policy statement issued by the
   Sentencing Commission, which, as relevant here, recommends imposing a
   supervised release condition requiring substance abuse treatment and testing
   if the court “has reason to believe that the defendant is an abuser of narcotics,
   other controlled substances or alcohol.”         U.S.S.G. § 5D1.3(d)(4); see
   § 3583(d)(3). The district court must provide factual findings to justify the
   imposition of special conditions of supervised release. United States v.
   Salazar, 743 F.3d 445, 451 (5th Cir. 2014). In the absence of such a
   justification by the district court, we will independently review the record for
   sufficient evidence to support the special condition. Bree, 927 F.3d at 860.
   The district court clearly or obviously errs when it imposes a special
   condition without explanation—whether it be oral explanation at sentencing
   or explanation found through our review of the record—and the condition is
   not reasonably related to the statutory factors. See United States v. Prieto, 801
   F.3d 547, 552-53 (5th Cir. 2015).



                                          2
Case: 21-20498      Document: 00516394557          Page: 3    Date Filed: 07/14/2022




                                    No. 21-20498


          At Garcia’s sentencing hearing, the district court did not provide
   factual findings to justify the imposition of the substance abuse conditions.
   Our review of the record uncovers that, while being investigated for the
   instant offenses, Garcia possessed suspected marijuana on one occasion, and
   he possessed a black tar-like substance on another occasion. In addition,
   although he declined to discuss any history of substance abuse during his
   presentence interview, Garcia did report his weekly “cannabinoids” use at
   the time of his arrest. However, there is no evidence of substance abuse
   treatment in Garcia’s past, and he does not have a history of drug related
   arrests. Cf. United States v. Cothran, 302 F.3d 279, 290 (5th Cir. 2002).
   Further, his instant conviction is not a drug related offense, cf. United States
   v. Hinojosa, 956 F.3d 331, 334-35 (5th Cir. 2020), and there is no evidence
   that Garcia’s offense of conviction was driven by the use of addictive
   substances, see Salazar, 743 F.3d at 452. In light of the foregoing, the record
   does not make the district court’s reasoning surrounding the imposition of
   the substance abuse conditions so obvious that further explanation was
   unwarranted.
          Accordingly, we REMAND as to the special conditions of supervised
   release relating to substance abuse treatment and testing so that the district
   court may provide further explanation for imposing those or, if warranted,
   conduct further factfinding. We leave the determination of whether to vacate
   or modify the special conditions to the district court on remand.




                                          3